Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
             Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 1 of 25




        BRIEFING ROOM




             Press Briefing by Press Secretary Jen Psaki and Surgeon
                        General Dr. Vivek H. Murthy, July 15, 2021
        JULY 15, 2021

         •

        PRESS BRIEFINGS




                                                         James S. B ady Press Briefing Room


      1:05 P.M. EDT


      MS. PSAKI: Hi, everyone. We have another special guest today. Doesn’t sing as well as our guest from yesterday —
      (laughter) — but very knowledgeable.


      SURGEON GENERAL MURTHY: Definitely don’t ask me to sing.


        MS. PSAKI: (Laughs.) Today, we have a special guest, Surgeon General Vivek Murthy. The Surgeon General has been one
          of our leading voices on public health in the administration, in particular around the COVID-19 response.      To
                                                                                                                               trast

      Today, he published an advisory on health misinformation as an urgent public health crisis, and he is
      about this issue and take a few of your questions.


      With that, I will turn it over.


      SURGEON GENERAL MURTHY: Hello, everyone. How are you?


      Q Good, thank you.


                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
           Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 2 of 25


      SURGEON GENERAL MURTHY: It’s nice to see you all today. And thank you, Jen, for that very kind introduction.


      As all of you know, we’ve come a long way in our fight against COVID-19, and we’ve come a long way thanks to the
      efforts of many, many people across communities in the United States.


      But right now, we are seeing COVID deaths markedly down from their peak in January. We have 160 million people who
      have been fully vaccinated. And hundreds of thousands of people each day are choosing to get vaccinated. That is all good
      news.


      But we are not out of the woods yet. Millions of Americans are still not protected against COVID-19, and we are seeing
      more infections among those who are unvaccinated. And that’s why I want to talk to you today about one of the biggest
      obstacles that’s preventing us from ending this pandemic.


      Today, I issued a Surgeon General’s Advisory on the dangers of health misinformation. Surgeon General Advisories are
      reserved for urgent public health threats. And while those threats have often been related to what we eat, drink, and smoke,
      today we live in a world where misinformation poses an imminent and insidious threat to our nation’s health.


      Health misinformation is false, inaccurate, or misleading information about health, according to the best evidence at the
      time. And while it often appears innocuous on social media apps and retail sites or search engines, the truth is that
      misinformation takes away our freedom to make informed decisions about our health and the health of our loved ones.


      During the COVID-19 pandemic, health misinformation has led people to resist wearing masks in high-risk settings. It’s
      led them to turn down proven treatments and to choose not to get vaccinated. This has led to avoidable illnesses and death.
      Simply put, health [mis]information has cost us lives.


      Now, health misinformation didn’t start with COVID-19. What’s different now though is the speed and scale at which
      health misinformation is spreading. Modern technology companies have enabled misinformation to poison our information
      environment with little accountability to their users. They’ve allowed people who intentionally spread misinformation —
      what we call “disinformation” — to have extraordinary reach.


      They’ve designed product features, such as “Like” buttons, that reward us for sharing emotionally-charged content, not
      accurate content. And their algorithms tend to give us more of what we click on, pulling us deeper and deeper into a well
      of misinformation.



                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
           Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 3 of 25

      Now, we need an all-of-society approach to fight misinformation. And that’s why this advisory that I issued today has
      recommendations for everyone.


      First, we include recommendations for individuals and families. We ask people to raise the bar for sharing health
      information by checking sources before they share, to ensure that information is backed by credible, scientific sources. As
      we say in the advisory, “If you’re not sure, don’t share.”


      Second, we’re asking health organizations to proactively address misinformation with their patients. Today, the American
      Academy of Pediatrics is announcing an educational campaign to help parents navigate online health information. I’m
      encouraged to see this commitment. And, again, this is just the beginning.


      Third, we’re asking educational institutions to help improve health information literacy.


      We’re asking researchers and foundations as well to help us learn more about how health [mis]information spreads and
      how to stop it.


      Today, the Rockefeller Foundation is announcing a $13.5 million commitment to counter health misinformation. The
      Digital Public Library of America is announcing that they will convene a set of librarians, scholars, journalists, and civic
      leaders to confront health misinformation together.


      Fourth, we’re saying we expect more from our technology companies. We’re asking them to operate with greater
      transparency and accountability. We’re asking them to monitor misinformation more closely. We’re asking them to
      consistently take action against misinformation super-spreaders on their platforms.


      Fifth, we’re also asking news organizations to proactively address the public’s questions without inadvertently giving a
      platform to health misinformation that can harm their audiences.


      And sixth, we know that government can play an important role too by investing in research, by bringing individuals and
      organizations together to address misinformation, and by supporting groups that are working on this issue.


      On a personal note, it’s painful for me to know that nearly every death we are seeing now from COVID-19 could have
      been prevented. I say that as someone who has lost 10 family members to COVID and who wishes each and every day that
      they had had the opportunity to get vaccinated.




                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
           Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 4 of 25
      I say that also as a concerned father of two young children who aren’t yet eligible for the vaccine, but I know that our kids
      are depending on all of us to get vaccinated to shield them from this virus.


      Every week, I talk to doctors and nurses across our country who are burning out as they care for more and more patients
      with COVID-19 who never got vaccinated — all too often because they were misled by misinformation.


      We must confront misinformation as a nation. Every one of us has the power and the responsibility to make a difference in
      this fight. Lives are depending on it.


      You can read the full advisory at SurgeonGeneral.gov/HealthMisinformation.


      And I hope that you will see it as I do — as a starting point from which we can build a healthier information environment,
      safeguard our nation against future threats, and ultimately, empower people to lead healthier lives.


      Thanks so much for your time. And I’ll turn it to Jen.


      MS. PSAKI: Andrea.


      Q Andrea Shalal with Reuters. I wanted to ask you whether you see any evidence at all that the misinformation or
      disinformation that you’re seeing comes from any nefarious sources. Are you seeing some structures behind the scenes
      that point to who or what might be behind them? We’ve seen Russian disinformation in the past. We’ve seen, kind of, that
      hybrid warfare. Are you seeing any indication that there could be nation states behind this disinformation?


      SURGEON GENERAL MURTHY: Well, Andrea, thank you for the question. The misinformation that we’re seeing
      comes from multiple sources. Yes, there is disinformation that is coming from bad actors. But what is also important to
      point out is that much of the misinformation that is circulating online is often coming from individuals who don’t have bad
      intentions, but who are unintentionally sharing information that they think might be helpful.


      And that’s why, in this advisory, we make it very clear that among the things we’re asking individuals to do is to pause
      before they share, to check sources. And if they’re not sure if a source is credible, to not share. You know, one of the
      things we have said, again, is that when it comes to misinformation, not sharing is caring — unlike what many of our
      moms taught us earlier in life. (Laughter.)


      MS. PSAKI: Go ahead, Kaitlan.



                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
           Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 5 of 25

      Q Thank you very much. Surgeon General, is misinformation the number one reason why people are not getting
      vaccinated?


      SURGEON GENERAL MURTHY: Well, Kaitlan, it’s one of several reasons why people are not getting vaccinated, but
      it’s a very important one because what we know from polls, Kaitlan, is that two thirds of people who are not vaccinated
      either believe common myths about the COVID-19 vaccine or think some of those myths might be true. Myths like, “You
      can get COVID from the vaccine,” which is absolutely not true. So we know that it’s not the only driver that’s leading
      people not to be vaccinated, but it is a very important one.


      Q And do you personally believe that public figures and public companies that are helping spread misinformation about
      the vaccine should be held accountable?


      SURGEON GENERAL MURTHY: Well, I think in a moment like this when we see misinformation literally costing us
      our loved ones, costing us lives, all of us have to ask: How we can be more accountable and responsible for the
      information that we share?


      And those of us who may have larger platforms, I think bear a greater responsibility to think about that. But the bottom
      line is all of us have an important role here to play, and technology companies have a particularly important role.


      We know that the dramatic increase in the speed — speed and scale of spreading misinformation has, in part, been enabled
      by these platforms. So that’s why in this advisory today, we are asking them to step up. We know they have taken some
      steps to address misinformation, but much, much more has to be done. And we can’t wait longer for them to take
      aggressive action because it’s costing people their lives.


      MS. PSAKI: Go ahead in the middle, and then Rachel. And then, unfortunately, he has to go. Go ahead.


      Q So, the reality is a lot of the health misinformation you were citing came from this lectern last year. I mean, what do
      you think the best approach is to counter or deal with misinformation that comes from public officials — people in
      position of authority?


      SURGEON GENERAL MURTHY: Well, what I would say is that when it comes to determining what is accurate, in
      terms of health information, science has to guide us. And the good news is that we have credible science individuals in our
      country. We have doctors and nurses in communities. We have public health departments and the CDC. We have medical
      schools, nursing schools, and healthcare institutions.


                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
            Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 6 of 25


      These should be our sources of credibility when it comes to evaluating whether information is true or not. I think one of
      the greatest roles that public leaders can play is to point to scientists and to credible sources and have them speak directly
      to the public.


      I’ll note for you that that’s one thing that this administration has done is work hard to put science, scientists, and
      healthcare professionals in front of cameras to — having to speak directly to the public. That’s what we have to do more
      of.


      The problem right now is that the voices of these credible health professionals are getting drowned out, and that’s one of
      the reasons we are asking technology companies to help lift up the voices of credible health authorities. It’s also why they
      have to do more to reduce the misinformation that’s out there so that the true voices of experts can shine through.


      MS. PSAKI: Go ahead, Rachel.


      Q Thank you so much for taking my question. So are there specific elected leaders that you believe are part of the
      problem with pushing this misinformation?


      And we had an ABC News-Washington Post poll that showed that 93 percent of Democrats say they’re vaccinated or will
      be vaccinated, but only 49 percent of Republicans say the same. So, how do you break through to the people who may be
      trusting some of these elected leaders that are pushing, maybe, some of this misinformation more than they actually trust
      members of your administration?


      SURGEON GENERAL MURTHY: Well, thanks, Rachel. You know, I think about this as I — as I think about doctoring,
      and as I think about my approach to patients, which is: I recognize that each patient that I was blessed to care for is an
      individual, you know, regardless of what their political affiliation or their past may be. They’re an individual and I — my
      goal was to understand what their needs and desires were, what their values were, and then to help them improve their
      health.


      We have to take a similar approach here when it comes to reaching people with information about COVID-19 and the
      vaccine. We’ve got to recognize that sometimes the most trusted voices are not the ones that had the most followers on
      social media or are the ones that have the most, you know, name recognition. Sometimes the most trusted sources are a
      mother or father or a faith leader or a local doctor or a nurse, and that’s why, to reach people with accurate information,
      what we have to do is partner with those local trusted voices.



                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
           Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 7 of 25

      That’s why, in this advisory, one of the things that we point out an important role for government is to support local
      organizations, including healthcare professionals, so that they can get out there and speak directly to people and share that
      information.


      These public health efforts move at the speed of trust, and we have to recognize where trust is — you know, where those
      relationships are — invest in them, support them, so that people can ultimately get the information they need to improve
      their health.


      MS. PSAKI: Thank you so much for joining us.


      Q Jen, I have a follow-up for —


      MS. PSAKI: Thank you.


      Q — the Surgeon General on —


      MS. PSAKI: I think he has to go, unfortunately. Thank you so much.


      SURGEON GENERAL MURTHY: Thank you so much, Jen. Thanks, everyone.


      MS. PSAKI: Okay, I think we’re getting ready to start the briefing. I think everybody has a lot of questions. So why don’t
      you —


      Q (Inaudible.) You never —


      MS. PSAKI: We — we are going to proceed with the briefing, and then we’re happy to take lots of questions in the room.


      Okay. So, unemployment claims, which you all saw the data come out this morning — today’s data on new
      unemployment claims is further proof that the President’s economic plan is working.


      Today marked another new pandemic low in initial unemployment claims — the lowest level since March of 2020. And
      the four-week average of new claims continued to decline, dropping to its lowest level in 16 months — down 55 percent
      since when President Biden took office.




                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
           Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 8 of 25
      This is evidence of the strengthening labor market we’re seeing across the economy: Unemployment is down, wages are
      up, and three million new jobs have been created in five months — the fastest rate in U.S. history.


      We just gave you a few headlines over here, just in case you haven’t read all of your own coverage. (Laughter.)


      And because of the President’s Rescue Plan and his work curbing the pandemic, the United States is expected to return to
      full employment by next year instead of 2024, which was the projection when the President first took office.


      Another piece of news today: We heard the President, of course, announce today that $15 billion in Child Tax Credit
      payments were distributed to tens of millions of families, covering 60 million children. Working families will receive
      these payments on the 15th of every single month for the next year thanks to the American Rescue Plan.


      Eighty-six percent of American families will receive their payment by direct deposit. It will show up in their bank
      accounts as “Child CTC.” Others will receive their check in the mail today or in the next few days.


      And just as a reminder: The American Rescue Plan is providing the largest-ever Child Tax Credit. And this is a historic
      increase that will provide middle-class families with critical tax relief. And many project it will help cut the child poverty
      rate in half.


      I have a little update for all of you on ransomware, as well as vaccines. And then we’ll get to your questions.


      In April, the President directed agencies to take aggressive action to counter the ransomware threat at home and abroad.
      We have coordinated these efforts, regularly convening an interagency task force that drives coordinated whole-of-
      government action to counter ransomware. Participation spans the whole government including law enforcement, the
      intelligence community, center risk management agencies, regulators, and other national security agencies.


      Today, as a part of our ongoing ransomware efforts, the Department of Homeland Security, Department of Justice,
      Treasury, and State announced new resources and initiatives to protect American businesses and communities from
      ransomware attacks.


      Those include: The Department of Homeland Security and the Department of Justice launched StopRansomware.gov, a
      coordinated, federal government, one-stop resource for public- and private-sector organizations to reduce their risk of
      ransomware attacks.




                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
           Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 9 of 25
      The Department of Treasury announced a FinCEN exchange on ransomware to discuss efforts by the public and private
      sectors to increase targeted information sharing and analysis, and pursue criminal actors and networks that engage in such
      attacks.


      And the Department of State announced it will offer up to $10 million in rewards for information leading to the
      identification or location of any person engaged in state-sponsored, malicious cyber activities.


      This is a part of our ongoing efforts and our ongoing work of our interagency process that is a new — a newer initiative in
      this administration.


      Finally, last night, Haiti received 500,000 doses of COVID-19 Moderna vaccines donated by the United States through the
      COVAX facility. And we will send a significant amount of additional doses to Haiti soon, in consultation with local health
      authorities.


      The embassy in Haiti has worked closely with Haitian health — the heal- — Haitian Health Ministry, Pan American
      Health Organization, and UNICEF to ensure that these vaccines arrive safely and securely, and that they are also
      distributed equitably and without interference to the people who need them most.


      We remain, of course, a partner of the Haitian people in building a more stable and secure Haiti, including in its fight
      against COVID-19.


      Go ahead, Alex.


      Q Thanks, Jen. Can you talk a little bit more about this request for tech companies to be more aggressive in policing
      misinformation? Has the administration been in touch with any of these companies and are there any actions that the
      federal government can take to ensure their cooperation, because we’ve seen, from the start, there’s not a lot of action on
      some of these platforms.


      MS. PSAKI: Sure. Well, first, we are in regular touch with these social media platforms, and those engagements typically
      happen through members of our senior staff, but also members of our COVID-19 team, given, as Dr. Murthy conveyed,
      this is a big issue of misinformation, specifically on the pandemic.


      In terms of actions, Alex, that we have taken — or we’re working to take, I should say — from the federal government:
      We’ve increased disinformation research and tracking within the Surgeon General’s office. We’re flagging problematic
      posts for Facebook that spread disinformation. We’re working with doctors and medical professionals to connect — to


                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 10 of 25
      connect medical experts with popular — with popular — who are popular with their audiences with — with accurate
      information and boost trusted content. So we’re helping get trusted content out there.


      We also created the COVID-19 — the COVID Community Corps to get factual information into the hands of local
      messengers, and we’re also investing, as you all have seen in the President’s, the Vice President’s, and Dr. Fauci’s time in
      meeting with influencers who also have large reaches to a lot of these target audiences who can spread and share accurate
      information.


      You saw an example of that yesterday. I believe that video will be out Fri- — tomorrow. I think that was your question,
      Steve, yesterday; I did a full follow-up there.


      There are also proposed changes that we have made to social media platforms, including Facebook, and those specifically
      are four key steps.


      One, that they measure and publicly share the impact of misinformation on their platform. Facebook should provide,
      publicly and transparently, data on the reach of COVID-19 — COVID vaccine misinformation. Not just engagement, but
      the reach of the misinformation and the audience that it’s reaching.


      That will help us ensure we’re getting accurate information to people. This should be provided not just to researchers, but
      to the public so that the public knows and understands what is accurate and inaccurate.


      Second, that we have recommended — proposed that they create a robust enforcement strategy that bridges their
      properties and provides transparency about the rules. So, about — I think this was a question asked before — there’s about
      12 people who are producing 65 percent of anti-vaccine misinformation on social media platforms. All of them remain
      active on Facebook, despite some even being banned on other platforms, including Facebook — ones that Facebook owns.


      Third, it’s important to take faster action against harmful posts. As you all know, information travels quite quickly on
      social media platforms; sometimes it’s not accurate. And Facebook needs to move more quickly to remove harmful,
      violative posts — posts that will be within their policies for removal often remain up for days. That’s too long. The
      information spreads too quickly.


      Finally, we have proposed they promote quality information sources in their feed algorithm. Facebook has repeatedly
      shown that they have the levers to promote quality information. We’ve seen them effectively do this in their algorithm
      over low-quality information and they’ve chosen not to use it in this case. And that’s certainly an area that would have an



                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 11 of 25
      impact.


      So, these are certainly the proposals. We engage with them regularly and they certainly understand what our asks are.


      Q And then, one of the problems with vaccines right now is that they become politicized. You guys — the White House
      has obviously made the calculation that it’s important to be more aggressive in confronting this information, but is there at
      all a concern that that could backfire and further contribute to politicization? And is there anything that you can do to
      prevent that at this point?


      MS. PSAKI: Well, you’re abs- — you’re absolutely right, I should say, Alex, in that we have to be very careful and we are
      mindful of being quite careful of not politicizing the effectiveness of vaccines, the fact that they can save lives — young
      people, old people, middle-of-the-road people.


      It’s important for us — we’ve made a calculation to push back on misinformation. You’re right. But that’s one of the
      reasons, as Dr. Murthy was conveying, we have empowered, engaged, funded local voices, because they are often the most
      trusted voices — doctors, medical experts, clergy — you know, people who are members of — civic leaders in
      communities.


      That’s where we are putting most of our resources, even as we are working to combat misinformation that’s traveling
      online or traveling, unfortunately, out of the mouth of elected officials from time to time.


      Go ahead.


      Q Just want to follow up on the ransomware —


      MS. PSAKI: Sure.


      Q — questions. So the President told us last week that there’s this meeting tomorrow of the U.S.-Russian working group
      on ransomware. Can you say a little bit more about that meeting?


      MS. PSAKI: I think it was actually yesterday.


      Q It was? Okay. And can you give us any kind of a further readout of what decisions were made, if any? Last week, the
      President also said that it made sense to potentially go after servers that were being used in these ransomware attacks. Has
      the administration made any decisions about whether to proceed with that kind of action?


                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 12 of 25


      MS. PSAKI: So I would say that the meeting, which I believe was yesterday — I will double confirm for you, Andrea, and
      for others — but, is part of ongoing engagement that has been occurring at the expert level since the President met with
      President Putin.


      So it’s been ongoing. No one meeting is necessarily decisive; it’s about having a continued discussion about our
      expectations and steps that need to be taken to address ransomware attacks, cyberattacks, and what the capacities are on
      information of course that we have.


      In terms of specific actions, the President, of course, reserves the right and the option to respond in a time and a manner of
      his choosing should he believe actions warrant. But I’m not going to preview that from the podium today or probably any
      day.


      Go ahead.


      Q So a senior administration official had told us in the aftermath of that conversation that we should expect action within
      days and weeks, and some of it would be visible, some of it would not be visible. I understand you can’t share a lot of
      information, but can you say whether any action has in fact been taken that perhaps is not visible to us?


      MS. PSAKI: There’s nothing more I can preview or detail for you from here. I certainly understand the interest.


      Go ahead.


      Q The President has designated $10 billion for testing in schools, but we’ve seen some states, like Idaho and Iowa — they
      say they don’t even want the money. So is that a mistake? And who should be held responsible if children in those schools
      get sick?


      MS. PSAKI: Well, certainly, we’ve always said from the beginning that local school districts are going to make decisions
      about how to use the funding and resources available, but also how they’re going to apply the mitigation measures that
      have been laid out by the CDC. And certainly we would expect that members of their local community, parents, others
      who care about the health and wellbeing of their children would voice their concern if they have it. But it’s always worked
      that way in terms of local school districts implementing policies.


      The role of the CDC is to provide public health information. Our role from the federal government was to secure funding



                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 13 of 25
      to ensure schools that need resources — they don’t all need resources — but have access to those funds should they need
      it. Many have used it, many have applied it, and many schools will be opening as a result of that funding.


      Q Is there a concern, though, about not being able to even track an outbreak if there is one because of the lack of testing,
      possibly?


      MS. PSAKI: Well, we certainly — the CDC certainly does track where there is a rise in cases. As you see, they put out
      publicly available data. I expect they would continue to do that. But I would point you to them for more information on
      how they would track.


      Q Can I just ask one quick follow-up on inflation: We heard from the Fed Chair, Jerome Powell; he’s testifying on
      Capitol Hill this week. He noted that inflation has notably increased but he believes that it will remain elevated in the
      coming months before moderating.


      We’ve heard from Republicans who say the administration is sort of flooding the economy with cash. Even Democrats
      like Senator Joe Manchin — I talked to him yesterday — he says that he has concerns about inflation. Is the White House
      underestimating the impact of all of this government spending that it will have on inflation?


      MS. PSAKI: Well, our experts believe — and the data shows and the Federal Reserve Chair, who operates independently,
      conveyed, yesterday — that most of the price increases we are seeing are expected to be temporary due to the
      consequences of restarting an economy shut down during the pandemic. And we’re seeing that in certain industries more
      than others as prices go back to where they were pre-pandemic. And that certainly was an ex- — we had an expectation
      that would be an impact.


      So areas like spike in car prices due to supply chain challenges on the — on the restart or a spike in hotel room costs as the
      hospitality industry gets going — these are — a number of these are transitory or they’re impacted by other factors,
      including supply chain issues, which we’re working with Democrats and Republicans to help address through the CHIPS
      legislation.


      But I want to be clear: We take — we understand the threat that inflation poses. We will be vigilant as responses are
      needed — are needed.


      As it relates to legislation: We’re continuing to advocate for the way to keep prices in our economy down is to increase the
      supply of goods that consumers want to buy and keep the costs of producing and getting them to market lower. That’s
      exactly what the President’s Bipartisan Infrastructure Framework and the Build Back Better plans will do.


                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 14 of 25


      And I would also remind you all, it’s an eight-year investment in better roads, bridges, and transit systems. So this is not
      an immediate influx in the next few months of funding; it’s over the course of several years because this is a long-term
      issue.


      And it will also — if, as we — as we work to pass the Build Back Better reconciliation package, increase the availability
      of childcare, more workers will enter the workforce, increasing our output, and helping to keep prices down.


      So we are quite mindful of it. We do monitor it. I would also note the Federal Reserve, who’s independent, has also
      projected that the inflation numbers will come down to about 2.2 next year from where they’re projecting for this year,
      which is something we also watch closely.


      Q Can I follow up on that, Jen?


      MS. PSAKI: Go ahead, Kaitlan.


      Q Is the —


      MS. PSAKI: Go ahead, Kaitlan.


      Q Are you confident that the government is going to be able to find the parents who qualify for the Child Tax Credit but
      are outside of the tax system?


      MS. PSAKI: Well, we have a — as you’ve seen as we’ve implemented a number of our programs to date, we have a
      means — a number of means of trying to identify individuals who are eligible for these programs. Some of it is by
      promotion in communities for individuals who may not have had to pay taxes or may not be in the system.


      And certainly we will be vigilant and do everything we can to reach every single person who’s eligible, get out the word to
      communities that they are — that they are maybe people who are eligible, even if they don’t make enough money to pay
      taxes.


      Q So what are the other avenues, specifically, that you’re using to find these parents?


      MS. PSAKI: Well, I think you’ve seen us use a number of avenues in the past few months where there were not



                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 15 of 25
      individuals — as it related to our $1,400 checks that we put out just a few months ago. We put out a website where people
      could go if they had not paid taxes because they did not make enough money to pay taxes.


      We also, of course, work with local communities to get out and make sure — get the word out and make sure people know
      they are eligible. Again, I would think — I think that, starting today, the vast majority — vast, vast majority of people who
      are eligible, of course, will get their checks direct — through direct deposit and through direct checks. So, we’re talking
      about a small percentage of individuals who we would be looking to find. And, of course, we will be vigilant about doing
      everything we can to find them.


      Q And one follow-up on that: Will the President accept a spending bill that does not extend the tax credit for four years
      like he wants?


      MS. PSAKI: Well, there’s —


      Q (Inaudible.)


      MS. PSAKI: There are a range of details I know you are all eager to see and to have, and there’s been reporting about it.
      We will certainly leave it to Leader Schumer and Democrats on the Hill to put out all of the specific details.


      But the President certainly understands that there could be changes, even to his original proposal and even from here as the
      final negotiations continue.


      Q So, he would accept that? Sorry.


      MS. PSAKI: I’m not going to negotiate from here, Kaitlan, but we’ll look to see what the final package looks like.


      The President has advocated for an extension of the Child Tax Credit because he thinks it is a benefit that helps working
      families. That’s why he’s proposed it in multiple packages, and we’ll look to see the final details.


      Go ahead, Weijia.


      Q Thank you, Jen. I know you said this is moving, but some Democrats have expressed they believe the Child Tax Credit
      should be permanent. Does President Biden agree with that or does he think the four-year extension is adequate?


      MS. PSAKI: Well, as you know, Weijia, he put in his proposal a five-year extension. He certainly understands that there


                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 16 of 25
      was going to be — and there was — a range of views. Some wanted it shorter. Some wanted it longer. Some didn’t want it
      at all. That’s part of the negotiations and the discussion.


      I think one of the calculations here that senators and Congress have to work through is what components can be worked
      through that you can pay for in the package. That’s a factor as it relates to — certainly to the Child Tax Credit, which, as I
      understand, costs about a billion dollars a year.


      So, we’ll let them work out the length of it, and we look forward to seeing the de- — the final details made public in the
      coming days.


      Q On the bipartisan bills —


      MS. PSAKI: Yeah.


      Q Some Republicans have just said that — that they’re not prepared to vote on something that is not written yet. They just
      expressed this on the Hill. As Senator Romney said, it would be a dereliction of duty to vote, even procedurally, on
      something that has not been written. Does the President agree with Senator Schumer’s timeline to hold a vote before all
      the language is finalized?


      MS. PSAKI: Well, first, I think it’s important to remember that there was an agreement that many senators were a part of
      — Democrat and Republican — on the framework that is the basis of this piece of legislation — right? — that they agreed
      to. The President certainly expects that everyone will stay true to their commitment, as — as he will.


      Of course, the President believes that his most important role he can play is to continue to advocate for the key
      components of what’s in this package, why it’s important for people to support it in Congress, and why the American
      people should be excited about investments in roads and railways and bridges and investments in making sure we’re
      addressing our climate crisis.


      He will leave the mechanics and the timeline up to Leader Schumer.


      Go ahead.


      Q Thank you, Jen. Now that you’ve had a few days to think about it, does this White House still think the protests in Cuba
      are happening because people are upset about a rise in COVID cases there or is there some thought, maybe, given to the



                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 17 of 25
      possibility that they’re protesting because they are sick of communism?


      MS. PSAKI: Well, Peter, first, I would say: Communism is a failed ideology, and we certainly believe that. It has failed
      the people of Cuba. They deserve freedom. They deserve a government that supports them, whether that is making sure
      they have health and medical supplies, access to vaccines, or whether they have economic opportunity and prosperity.


      And instead, this has been a government — an authoritarian communist regime — that has repressed its people and has
      failed the people of Cuba. Hence, we’re seeing them in the streets.


      But I would note that the ideology of the government, which has failed, has led to a fail- — a lack of access to economic
      opportunity, to medical supplies, to COVID vaccines. So all of those pieces are true.


      Q And there are protesters now in this country who are chanting, as these protests in Cuba are going on, “Where is
      Biden?” So, where is he? What is he doing to protect these people who are rising up against the leaders of this failed
      experiment?


      MS. PSAKI: Well, first, he is certainly advocating for and speaking out, as we put out a statement — multiple statements
      — maybe one of you will ask him a question about Cuba today. I will — I will leave it to all of you to determine that.


      But, one, he has made clear that he stands with the Cuban people and their call for freedom from both the pandemic and
      from decades of repression and economic suffering to which they’ve been subjected by Cuba’s authoritarian regime.


      There’s an ongoing review of our own policies. And as we look at those policies, one of the big factors is ensuring we are
      not doing anything to pad the pockets of a corrupt authoritarian regime. And that is certainly a factor as he’s considering,
      but we’re looking closely at how we can help in a humanitarian way, how we can help support the voices of the Cuban
      people, and there’s an ongoing policy review in that regard.


      Q We’d be happy to ask him about it later if he calls on us. (Laughter.) But one more —


      MS. PSAKI: Anyone can ask anything they want. But go ahead.


      Q One more for you: Why is the Secretary of State Blinken trying to address human rights in the U.S. by inviting experts
      — U.N. experts from Cuba and China here?


      MS. PSAKI: Well, first, I would say that the Secretary put out an extensive statement on why he is holding — why he


                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 18 of 25
      believes that we need to play a role in lifting up and pushing countries to do better on human rights, on ending systemic
      racism in their countries. Certainly, human rights is always going to be a priority for the Biden administration and for this
      State Department.


      As the Secretary said in his statement, he believes responsible nations must not shrink from scrutiny of their human rights
      record. Rather, they should acknowledge it with the intent to improve it, and also push and lift up and put a — shine a light
      on other countries that need to do better. And that is the role we’re playing here from the United States.


      Q But you just rattled off all these problems with Cuba. They’ve got dissenters disappearing down there. In China,
      they’ve got a million religious minorities in internment camps. Why are they going to come here and tell us how to
      improve our country?


      MS. PSAKI: I certainly don’t think that’s the format of the event. But lifting up and elevating human rights; systemic
      racism; the — the steps that have been taken — the poor treatment of Uyghurs, as I think you’re referencing here — in
      China; and pushing other countries with a spotlight on them to do better is certainly a role we can play from the United
      States.


      Go ahead.


      Q Can I ask about South Africa very quickly?


      MS. PSAKI: Sure.


      Q There have been days of looting and unrest there in South Africa. They’ve now destroyed hundreds of businesses. At
      least 117 people there have been killed. Does the White House have any reaction to what’s taking place there? And what,
      if any, role does the U.S. government have here to help try to quell the situation?


      MS. PSAKI: We certainly track and watch closely and certainly have concerns about unrest that we see in the streets in
      South Africa.


      In terms of the specific actions, I think the State Department is probably best equipped, but I’m happy to talk to our
      national security team if there’s anything specifically we can convey from here.


      Q Let me follow up. Yesterday, I asked you about Afghanistan. Is there anything more you can tell us about those Special



                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 19 of 25
      Immigrant Visas as they relate to the Afghan interpreters, translators, engineers, and others?


      MS. PSAKI: Sure. Let me try to provide a little bit more detail on how the process works, which I — you have all
      understandably been asking about.


      So, as I’ve noted in the past, our immediate focus is on interested and eligible Afghan nationals and their families who
      have supported the United States and our partners in Afghanistan and are in the application pipeline — so translators,
      interpreters, others, their family members who are in the process.


      There are approximately 20,000 Afghans who have applied. So, those are the individual interpreters or translators; that
      does not include their family members. And about half that have completed the necessary paperwork to move forward in
      the process.


      I believe, also, the State Department is going to do a more thorough briefing, but I’ll just go through as many details as I
      can from here.


      Once individuals — this is how the process works — once individuals are approved through the security vetting process
      — which their paperwork conclusion does not conclude it; there’s another vetting process they would conclude — they
      may be eligible under humanitarian parole.


      Under that parole, a lot — a large portion of that group could be relocated directly to a military base in the United States
      where they would receive medical checkups.


      Those who have not yet completed their background checks would first be relocated from Afghanistan to either a U.S.
      military base overseas or to third countries, where they will be safely housed until their visa processing is complete and
      they can be transferred to the United States.


      I would also note we are not considering any location or place for the third-party countries that would not be safe, would
      not treat them with respect, and not — would not ensure that they are treated humanely through the journey of their
      process.


      Also, on our vetting process — this is a thorough process. There are some of these individuals who have completed their
      paperwork and are in through the vetting process. Their family members may not be in the same stage of the vetting
      process, so that may have an impact too of the timeline and how — not the timeline, but of, kind of, how they’re moved
      and where they are moved to.


                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 20 of 25


      So — and the third par- — the third-country move would be temporary until they finalize their paperwork and security
      vetting process is complete.


      So that is a little bit more detail on the process. Hopefully, that helps.


      Go ahead, Alex.


      Q President — former-President Bush yesterday, in an interview, criticized the withdrawal, and he said he’s very
      concerned about the Afghan women. So what is the U.S. going to do to ensure the safety of those women in Afghanistan
      after we leave?


      MS. PSAKI: Well, first, I would say that the President agrees that we need to ensure we are continuing to support —
      through humanitarian programs, through security programs — the women of Afghanistan. And we certainly respect the
      right of the former President to voice his view on — on Afghanistan and the President’s decision.


      It’s not a secret that President Biden and President Bush haven’t seen eye to eye on matters relating to the use of military
      force. So, we respect his right to voice his opinion; we just disagree.


      I would also note that while we continue to provide security and humanitarian assistance, we also intend to have a
      diplomatic presence on the ground to continue to be a source and resource for individuals in Afghanistan.


      Q And, just secondly, Senator Manchin is quite upset about some of the climate provisions in the 3.5 trillion package. Is
      the White House reaching out to him? Is it — is the White House prepared to move off of some of that — lessen the —
      some of the provisions?


      MS. PSAKI: Well, we, of course, are in touch with Senator Manchin, I can assure you, as we are in touch with a number
      of senators who will be — who have been pivotal partners and will continue to be moving forward.


      I think there was — one of the concerns I think I saw expressed — but tell me if this is what you were asking about — is
      fossil fuels. Is that the specific piece?


      Q Right.




                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 21 of 25
      MS. PSAKI: So, while of course the pa- — the plan and the package will go a long way in addressing the climate crisis —
      and that is a huge priority to the President, ensuring that these tax credits are in the reconciliation bill, which is something
      that did not make it into the bipartisan deal, is something the President has advocated for. And we’re eager, of course, to
      pivot to a clean energy future.


      We don’t intend to do so just by — just by banning fossil fuels or leaving any working community behind. And what we’d
      certainly convey to any concerned individuals is that President Biden has formed an interagency working group to
      mobilize federal investments to support hard-hit coal, oil, and gas, and power plant communities across the country. That
      working group has already identified 30 billion in existing federal resources that could be accessed by communities.


      We don’t want to lose — leave communities behind. We still think we can move forward in addressing our climate crisis.


      Go ahead, Steve.


      Q A follow-up to that —


      MS. PSAKI: First day of your presidency. Congratulations, I think?


      Q Thank you very much. No, it’s —


      MS. PSAKI: I don’t know if it’s “congratulations”; it seems hard to make. Go ahead.


      Q — “Thank you” when it’s over. (Laughter.)


      I wanted to ask a follow-up to Alex’s question, and that is: How does the President see his role in the negotiation on the
      reconciliation bill? Is he an intermediary between some of the more liberal elements of his party and Senator Manchin? Is
      he a closer? Is he directly involved in this? He went up to Capitol Hill yesterday. What’s he going to be doing in the weeks
      ahead?


      MS. PSAKI: He’s going to be available for whatever is needed to get these bills across the finish line. And a lot of the
      discussions are happening, certainly, at a staff level. As you all know, we have a number of very experienced individuals
      here who have gotten a lot of bills across the finish line: Steve Ricchetti, Ron Klain, Louisa Terrell, and many beyond
      them. They are playing a big role — Brian Deese — in discussing and having conversations with members.


      A lot of the discussions, though, are primarily between the Democratic members themselves about what the final package


                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 22 of 25
      and the final details look like. Leader Schumer and his team will put out the final details on — on the timeline that works
      for them.


      But I will tell you: The President is available. He’s ready. He’ll pick up the phone. He’ll host people. He’ll have snacks,
      drinks — whatever is needed in order to get these bills across the finish line. And I think leaders in Congress certainly
      know that.


      Oh, go ahead, Brian.


      Q Thanks. Thank you very much. Two questions. One, to follow up on inflation. Inflation surged to 5.4 percent in June —
      its the largest jump since 2008. You all say it’s temporary, but today Axios is reporting the JPMorgan Chase CEO is
      saying, “I don’t think it’s only temporary,” and that it’s a little worse than the Fed predicts. Now, there’s a disparity there.
      How are you going to address what they think may be permanent?


      MS. PSAKI: Well, I would say, first, that many outside experts, including the Federal Reserve — even if JPMorgan or
      Jamie Dimon or whomever it is disagrees — have projected that the — that the rise of inflation is transitory and have
      projected a lowering of inflation next year.


      We also have seen in the data that some of the issues — and I outlined this a little bit earlier, like the spike in car prices,
      which we know has a bigger issue — has another issue involved in it, which is the supply chain issues which we’re trying
      to separately address — or hotels and some of the — of the industries that — related to travel that have seen increases
      because the economy is turning back on.


      So we certainly will refer to economic experts out there, the Federal Reserve, and many others who have projected the
      transitory nature of this, as well as what we see as a number of the factors that are leading to the impact currently.


      Q The second question is about Jeff Flake. Earlier this week, he was nominated to the President to go to Turkey as our
      envoy. That ambassadorship is — that’s a problematic area. What is it exactly in the former senator’s background that
      gives this administration confidence that he can carry out his task there?


      MS. PSAKI: Well, he’s a former member of the Senate Foreign Relations Committee — someone who played an
      important role in discussing, debating, and — and working on a range of foreign policy issues as — in his role as a former
      U.S. senator. So that is a pretty good basis.




                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 23 of 25
      Okay. Francesca, go ahead.


      Q Thanks, Jen. I have a foreign policy question.


      MS. PSAKI: Sure.


      Q Just to stay on inflation for a moment: What is the White House’s message to average Americans, including those who
      are limited income, though, who are experiencing higher prices right now for food and clothing and other goods and
      services. You mentioned that it’s expected to die down next year, but what is your message to them in the meantime? Is it
      simply just to wait it out?


      MS. PSAKI: That’s certainly not what I’ve ever said, but I will say our message is that we understand the threat that
      inflation poses. We will be vigilant about any responses needed.


      It’s important for Americans to know and understand that these impacts are temporary and some of these price increases
      are a result of the economy turning back on. And experts will tell you that — whether it’s the hotel industry or the airline
      industry going back to pre-pandemic prices.


      I’ll also note that the President has taken a number of steps, including ensuring that the vast majority of the American
      people were getting $1,400 checks, getting the Child Tax Credit out to people’s bank accounts today, because he knows
      that Americans need a little extra help — still need a little extra help as the economy turns back on. So he’s committed to
      helping working people, and it’s also important for people understand the transitory nature of inflation.


      Q And can you provide a status update on investigative assistance for Haiti? And also, when can the public expect the
      administration to make a determination on whether it’s changing its policy towards Cuba?


      MS. PSAKI: Sure. I don’t have anything for you on the timeline on Cuba policy. I will note that we certainly look at the
      policy through the prism of how we can most help the Cuban people — the people who have been out in the streets
      looking to have their voices heard in these protests.


      And even as we look at individual components of policies that would be under consideration — including, say, remittances
      — there are a range of factors. There are a number, of course, of people who have called for a return for allowing remit-
      — remittances to go from family members to individuals in Cuba.


      On the flip side of that, or one of the challenges is: the prevention or our desire to prevent remittances or any funding


                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 24 of 25
      going in the hands or the pockets of leaders in Cuba.


      So, these are challenging issues. There’s an ongoing review. I don’t have a timeline to preview for you.


      In terms of Haiti — let me see. I do think I have a little bit of an update for you. Let me see what I have for you.


      So we’ve — we’ve provided a couple of updates of what we’ve provided. So, I — just in case you don’t have this. The
      FBI is providing investigative assistance to the Haitian authorities at the request of the government of Haiti. They remain
      committed to working alongside our international partners to administer justice. That was a specific ask.


      We’re also continuing to provide ongoing security assistance and — and consultations, as they have also requested. We’re
      still working with leaders in Haiti to refine their requests, and that review is ongoing. We’re in regular touch. And as we
      have additional components to provide, we’ll share that with all of you.


      Q I think we have to wrap.


      MS. PSAKI: Okay. Let’s — go ahead. One more. One more.


      Q Thanks, Jen. I — two quick ones. So, first —


      MS. PSAKI: Uh — yeah, I know. I — we’re wrapping. It’s like a last one.


      Q — Senate and House — Senate and House Democrats say that they want to put citizenship halfway into the
      reconciliation package. Is the White House supportive of that strategy?


      MS. PSAKI: Yep.


      Q Okay. And then — can I squeeze in my last one — (laughter) — since that was so fast?


      MS. PSAKI: Sure. That was an easy one. Go ahead.


      Q Okay, so the — Florida’s governor and some FEC commissioner in Miami, representatives are calling on Biden to
      greenlight a plan that would allow the deployment of higher altitude communication balloons to beam Internet into Cuba.
      Is this something the administration plans to do? And if not, why not?



                                                                                                                       EXHIBIT E(ii)
Press Briefing by Press Secretary Jen Psaki and Surgeon General Dr. Vivek H. Murthy, July 15, 2021 | The White House
          Case 1:21-cv-22445-KMM Document 45-7 Entered on FLSD Docket 08/25/2021 Page 25 of 25

      MS. PSAKI: Well, the lack of Internet access, as you know, which is why you’re asking, is a huge issue in Cuba and one
      that is very challenging for the people of Cuba so they can gain access to accurate information, they can correspond with
      family members and others.


      We are certainly looking at that to see what can be done to address, but in terms of that specific proposal, I don’t have an
      assessment of that. I can see if there’s more specifics on it.


      Q Thank you.


      MS. PSAKI: Okay. Thanks, everyone. Thanks, everyone.


      1:53 P.M. EDT




                                                                                                                       EXHIBIT E(ii)
